The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-14, and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous office action.
Claim Rejections - 35 USC § 103
Claim(s) 1, 3, 6-14, and 24-31 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wahl 2013/0331201 as set forth in the previous office action.  
Conclusion
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
Applicant argues that the claim terms in the new 112 rejections were previously examined and addressed by the Board. Contrary to his assertions, none of the terms in the rejection of the previous office action were ever presented as an issue to the Board. The Board merely considered a single 112 issue with respect to what was meant by “total volume”. While the Board discussed how it read the term “thickness” only in the context of the specification, such was done in the context of interpreting the meaning for the purposes of obviousness.  Even there, to position taken by the Board improperly imported limitations from the specification into the claim.  Nowhere is the breadth of the claim limited to a thickness as only discussed in the specification. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003).  As such, applicant’s suggestion that the terms such as thickness be interpreted as used in the disclosure as was done by the Board is not proper and fails to show where the grounds for rejection is in error. 
With respect to this rejection, applicant argues the principles of Compact Prosecution concluding that the terms were all regarded as definite in prior actions and on Appeal.  First, Compact Prosecution is a policy or goal of the Office when undergoing a first Office action and is immaterial definiteness standard of a claim under 35 USC 112 and cannot be used to show any clear error in the rejection.  Claim understanding and perspectives can and do change with prosecution and further considerations, especially when finally considering a claim prior to passing it to issue often reveal not previously seen issues and/or new perspectives. New issues reveal themselves all the time in the prosecution history for many reasons, even if such a reason is merely due to taking a second look at a claim.  Here, the applicant’s remarks do not refute the rejection on the merits or show how the scope of the claim can be determined and as such his remarks clearly fails to show where any error has been made with respect to the indefiniteness issues identified in the claim.  
 	Applicant further argues that the terms are being read in a vacuum.  He states that the Board addressed the term "thickness" in the Appeal Decision.  As discussed above, such was never done in the context of 35 USC 112. Regardless of the Board position when discussing the prior art rejection, it has never been abandoned that the claims define the scope of the invention and not the specification. As pointed out by the court, we must first determine the scope of the claim. “The name of the game is the claim.'' In re Hiniker Co., 150 F.3d 1362,1369, 47 USPQ2d 1523, 1529 (Fed. Cir. 1998). Under 35 USC 112, proper claims require that the structural relationships between the elements being recited are clear and precise. Terms of measurement such as thickness need to know between which points on the elements such a measurement is to be taken and terms such as an angle needs to know from which elements and direction the angle will is to be measure.  Without such context , how one is to determine such a measurement in determining the claims scope is undefined.  Such is not breadth.  Instead it is lack of clarity.  
	More on point with respect to a “thickness” of the top rail, no structure with respect to the top rail is previously recited and one would have to speculate how such a thickness is to be measured.  One does not know if such a thickness is with respect to a distance from crown to sole or could possibly be from points inside to outside.  To that extent applicant’s arguments do not clarify how the claims are clear and fails to show how such a rejection is in error.  
In contrast with any discussion of thickness by the Board as noted by applicant where they state the 'strike face thickness [is] measured from toe to heel' is unreasonable in light of Appellant's Specification as it would be interpreted by a person of ordinary skill in the art." Appeal Decision at p. 5. The Boards position was not complete and was not considering the claim through the lens of 35 USC 112.  This problem of what amounts to reading the meaning of a term in light of the specification and importing limitations is in MPEP 2111.  The claim recites no structure with respect to the top rail and to presume that the thickness is being measured as in the specification would improperly be importing such a limitation into the claim.  The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Additionally, it is there noted that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984).  Similarly here, how such terms are to be interpreted on the record is reasonable and it is irrelevant when during the course of prosecution such is found to be a problem with the claims.  If applicant knows and intends to only be limited to a thickness as described in the specification, then placing such explicit language in the claim should not be an issue.  Failing to require such would allow applicant to later argue that any thickness of the top rail, whether from toe to heel, crown to sole or inside to out meets his claims unjustifiably allowing him to exclude other. 
It is further not relevant that the terms angle, thickness, and apex each have very well-defined meanings.  It matters how such are being used in the context of the claim such that one could determine its scope.  Here it is clear angle and thickness are a measurement and that an apex is a highest point.  However, if such measurements are not clearly defined in the context of the points and directions in which such measurements are to be made or in the context of what relative points and features on any previously recited elements are to be measured, then the claim is open to may possible interpretations. Claims are indefinite and unclear for having many plausible meanings and claim constructions. See Ex parte Miyazaki, 89 USPQ 2d 1207, 1217 (BPAI2008) (“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph as indefinite.”).  Since, applicant’s remarks merely amount to an assertion that the claims are definite without showing how one skilled in the art using the specification would determine the scope, it fails to show how the grounds for rejection is in error.   


  Applicant further argues that the rejection maintains 103 rejections that have been reversed on Appeal.   The previously appealed rejection was brought before the Board with respect to claims 2, 4 and 6 based on routine optimization and the Board found the rejection failed to show such as result effective variables.  They did not view the claim in the context of disclosing an angle of 90 degrees that falls within the claimed ranged being recited.  Hence no such consideration was ever made and no such rejection was ever reversed.  Any discussion in the grounds for rejection with respect to computer modeling was done only in an alternative rejection with respect to the design of a golf club and changing its dimensions and shape.  Applicant’s argument that the Board, “would likely have taken notice and issued a new rejection as they often do if some rejection would still be proper” is not likely where the Board generally evaluates only the issue brought before them.  It is not likely they would know or understand the extensive use of computer modeling in the golf art as does applicant.  Here applicant does not argue that his shapes and dimensions would solve any particular problem or produce any unexpected results.  As such, here fails to show where the grounds for rejection is in error. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711